A. J. WALKEN, C. J.
By section 1176 of the Code, it is made a misdemeanor “ to obstruct a public road by a fence, bar, or other impediment,” “or willfully to injure or obstruct any public road in any way.” A construction must be sought, which will give to each of these two clauses some operation. “Sound exposition requires effect to be given to every significant clause, sentence, or word in a statute.” — Spivey v. State, 26 Ala. 90-101; Smith’s Com. on Stat. and Con. Law, 682, §488. The willful obstruction of a public road in any way is condemned by the latter clause. The obstruction of a public road by a fence, bar, or other impediment, is condemned in the, former. If we understand every mode of obstruction to be included in the phraseology of an obstruction “ by a fence, bar, or other impediment,” we give the statute the senseless effect of declaring an act criminal because of its willfulness, when it had previously made the perpetration of the act a misdemeanor; and no field of practical operation will be left for the clause in reference to the willful obstruction of a road in any way.
*247In Johnson v. State, (32 Ala. 583,) we intimated, that an obstruction of a public road, by so cutting a ditch as to cause water to flow upon it, was not an offense embraced within the clause which makes it a misdemeanor to obstruct by a fence, bar, or other impediment. The opinion then suggested is correct. By the phrase “other impediment,” following after two specified impediments— fence and bar — we must understand to have been meant impediments ejusdem generis — impediments of like character with those before specified. The clause must be read, as though it said “fence; bar, or other impediment of the same sort,” and confined in its operation to those impediments which are placed, like bars and fences, on or upon the road; and not to those which result consequentially. This construction of that clause leaves the last clause, in reference to the willful obstruction of a road, to operate upon all other eases of obstruction, save that class of which feuces and bars are examples.; and no other construction will allow it any practical effect. We, therefore, adopt it as the correct construction.
The testimony in this case shows, that the obstruction of the road was the result of building and retaining a mill-dam across a creek, some distance below the point at which it intersected the road, whereby the depth of the water in the road was sometimes so increased as to interfere with the travel. The obstruction was consequential ; it was not of the same kind with a fence or bar placed directly upon the road. Such an obstruction is embraced in the last clause of the section, and the causing of it is not a misdemeanor, unless it was willful.
The rulings of the court below are inconsistent with the conclusion above expressed, and the judgment of the court below must therefore be reversed, and the cause remanded.